Citation Nr: 0405235	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In this case, these issues had been denied by the Board in 
September 2000 as not well grounded.  In a March 2002 
decision on other issues, the Board noted that a not-well-
grounded basis for denial no longer existed and that pursuant 
to changes in 38 U.S.C.A. § 5107, the Claimant or the 
Secretary could request that the claims denied as not well 
grounded be readjudicated.  Thereafter, in March 2002, the RO 
issued the rating action on appeal that denied service 
connection for the issues listed on the title page.

Additionally, although numerous issues were included in the 
statement of the case in this appeal, on his timely 
substantive appeal, the veteran indicated he was only 
appealing the issues as listed on the title page.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Notification 
will be provided by VA if further action is required.


REMAND

For the issues on appeal, the Veterans Claim Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) and the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (VCAA), were signed into law.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to the issues of entitlement to service connection for a 
right knee disability, a neck disability, residuals of a head 
injury, and a skin disability, these claims were denied by 
decision of the RO in March 2002.  A letter providing the 
provisions of the VCAA was sent in August 2002.  This letter 
indicated that the issues on appeal were to be evaluated on a 
new and material basis; however, as also addressed in the 
subsequent statement of the case in February 2003, the issues 
are direct service connection issues.  As such a correct VCAA 
notice as to the specific issues on appeal should be provided 
and the RO must continue to assure compliance with the 
provisions of this new Act, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA as to the specific issues on appeal.  
Specifically, it should be indicated 
which of the parties is responsible for 
obtaining which evidence.  The RO should 
provide notice that satisfies the 
holdings in Quartuccio, the U.S. Code 
provisions, and any other applicable 
legal precedents.

2.  After completion of the requested 
development, the RO should readjudicate 
the veteran's claims on the basis of all 
the evidence of record.  

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




